Title: To Benjamin Franklin from ——— Lucet, 30 January 1784
From: Lucet, ——
To: Franklin, Benjamin


          
            hôtel de Soubise 30. Jer. 1784.
          
          Lucet Sre. des commandements de Mgr. Le Pce. de Soubise a L’honneur d’assurer Monsieur Francklin de ses devoirs, et de luy envoier un Paquet Pour luy qui est Venu Sous l’envelope du Prince, et qu’il a Prefferé d’envoier a Passy a la demeure connüe de Monsieur Francklin, qu’a L’hôtel de M. Le Rai de Chaumont qu’il ne connait Pas.
        